                                                           U.S. D'STRICT^COURT
          31n tlje ?Enitelt ^tatejS JBisitrict Court
                                                           ?PinPP 10 ,«.'rl ||: 37
          for tlie ^outljem Biotntt of(^tovQiajj
                    ^apcrooo iiibisiion saoisio^. -
PAUL WHIBBEY,

          Plaintiff,

V.                                              CV 518-025


PAUL GREICO, KAREN CHEATHAM,
LINTON DELOACH, and
CHARLES BOWEN,

          Defendants.


                                     ORDER


     Before   the   Court is       Plaintiff   Paul   Whibbey's "motion       to

withdraw complaint," dkt. no. 45, wherein he states his desire to

"withdraw the above-stated case filed March 14 2018."               The Court


construes Whibbey's motion as a voluntary dismissal pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(i).           There having been

no answer by Defendants, Whibbey is entitled to dismiss this case

pursuant to Rule 41(a)(1)(A)(i).         Accordingly, all claims asserted

in this action are dismissed without prejudice.            Each party shall

bear its own fees and costs.          The^S-^r^-rk is DIRECTED to terminate

all pending motions and to cl

     SO ORDERED, this          d




                           HOjJ. ySA GODBEY WOOD, JUDGE
                           UNrilSD STATES DISTRICT COURT
                           SOUTHERN      DISTRICT OF GEORGIA
